 1
 2
 3
 4
 5                                                  Judicial Assignment: Hon. Robert S. Lasnik
 6
 7                           UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     MAPLE LEAF HOUSING                              Case No. 2:18-cv-01710-RSL
11   INVESTMENTS, LLC, a Washington
     company,                                        STIPULATED MOTION AND
12                                                   ORDER EXTENDING TIME FOR
           Plaintiff,                                RESPONSIVE PLEADING
13
           vs.
14
     TEXACO DOWNSTREAM PROPERTIES
15   Inc., a Delaware corporation,
16         Defendant.
17
18                      Pursuant to the order entered by this Court on the stipulation between
19   Plaintiff MAPLE LEAF HOUSING, INVESTMENTS, LLC’s (“Plaintiff”) and
20   Defendant TEXACO DOWNSTREAM PROPERTIES INC. (“Defendant”), Defendant’s
21   responsive pleading is due January 18, 2019. See, Dkt. # 15. Plaintiff and Defendant
22   now jointly move under FRCP 6(b) for a 21-day extension of Defendant’s deadline to file
23   a responsive pleading to February 8, 2019. There is good cause for granting an extension
24   because it will afford the parties an opportunity to resolve several claims in this action
25   without the need for motion practice.
26                  The Parties have been making substantial progress in reaching a negotiated
27   agreement to resolve issues raised by the Defendant’s November 30, 2018, meet and
28   STIPULATION RE: ADDITIONAL TIME TO                                    Rogers Joseph O’Donnell
     FILE RESPONSIVE PLEADING                                          311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                           San Francisco, CA 94104
     Page 1                                                                           (415) 956-2828
                                                                                         482730.2482818.1
 1   confer correspondence (“Meet and Confer Correspondence”), in which Defendant
 2   requested Plaintiff dismiss or restate certain claims for relief. If successful, the parties
 3   would reduce, if not eliminate entirely, the need for a motion to dismiss certain claims,
 4   which would result in judicial economy. If the parties succeed in reaching an agreement
 5   to resolve the issues raised in the Meet and Confer Correspondence, the parties anticipate
 6   requesting a stay of limited duration of all litigation deadlines while additional data
 7   regarding the hazardous substances on the Plaintiff’s property are collected.
 8                  Pursuant to FRCP Rule 6(b), the Court may, for good cause, extend the
 9   time for Defendant to respond to Plaintiff’s Complaint.
10                  Based on the foregoing, Plaintiff and Defendant jointly request that the
11   Court issue an order extending the deadlines for Defendant’s responsive pleading twenty-
12   one days to February 8, 2019.
13                  IT IS SO STIPULATED THROUGH COUNSEL OF RECORD
14
15   Dated: January 18, 2019                       ROGERS JOSEPH O'DONNELL, PC

16
17                                                By: /s/ Robert C. Goodman

18                                                Robert C. Goodman, WSBA No. 49144
                                                  E. Jacob Lubarsky, WSBA No. 52992
19                                                311 California Street, 10th Floor
                                                  San Francisco, CA 94104
20                                                rgoodman@rjo.com
                                                  jlubarsky@rjo.com
21                                                Telephone: (415) 956-2828
                                                  Attorneys for Defendant
22                                                TEXACO DOWNSTREAM PROPERTIES
                                                  INC.
23
24
25
26
27
28   STIPULATION RE: ADDITIONAL TIME TO                                     Rogers Joseph O’Donnell
     FILE RESPONSIVE PLEADING                                           311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                            San Francisco, CA 94104
     Page 2                                                                            (415) 956-2828
                                                                                          482730.2482818.1
     Dated: January 17, 2019                    VERIS LAW GROUP PLLC
 1
 2
                                                By: /s/ David F. Stearns
 3
 4                                              Howard F. Jensen, WSBA No. 25144
                                                David F. Stearns, WSBA No. 45257
 5                                              1809 Seventh Ave., Suite 1400
                                                Seattle, WA 98101
 6                                              howard@verislawgroup.com
                                                david@verislawgroup.com
 7                                              Telephone: (206) 829-9590
                                                Attorneys for Plaintiff
 8                                              MAPLE LEAF HOUSING
                                                INVESTMENTS, LLC
 9
10                 I attest that concurrence in the filing of this document has been obtained
11   from David F. Stearns, counsel for Maple Leaf Housing Investments, LLC.
12
13
      Dated: January 17, 2019                       ROGERS JOSEPH O’DONNELL
14
15
                                                    By: /s/ Robert C. Goodman
16                                                  ROBERT C. GOODMAN
                                                    Attorneys for Defendant
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION RE: ADDITIONAL TIME TO                                  Rogers Joseph O’Donnell
     FILE RESPONSIVE PLEADING                                        311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                         San Francisco, CA 94104
     Page 3                                                                         (415) 956-2828
                                                                                       482730.2482818.1
 1                                          ORDER
 2                The deadlines in this case are hereby extended as follows:
 3                Defendant’s responsive pleading shall be filed no later than February 8,
 4   2019.
 5
 6   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 7
 8
     Dated: January 22, 2019.
 9
10
11
                                                         A
                                                         Robert S. Lasnik
                                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   STIPULATION RE: ADDITIONAL TIME TO                                Rogers Joseph O’Donnell
     FILE RESPONSIVE PLEADING                                      311 California Street, Floor 10
     Case No.: 2:18-cv-01710-RSL                                       San Francisco, CA 94104
     Page 4                                                                       (415) 956-2828
                                                                                     482730.2482818.1
